Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 dated as of September 1, 2015 (this “Amendment”), in respect of
the Amended and Restated Credit Agreement and Syndicated Facility Agreement
dated as of April 22, 2015 (as amended by that certain First Amendment to
Amended and Restated Credit Agreement and Syndicated Facility Agreement, dated
as of July 24, 2015, and as it may be further amended, restated, amended and
restated, modified or supplemented from time to time, the “Credit Agreement”),
among Owens-Illinois Group, Inc. (the “Company”), Owens-Brockway Glass Container
Inc. (“Owens-Brockway”), ACI Operations Pty. Ltd. (“ACI”), OI European Group
B.V. (“OIEG”), OI Europe Sàrl (“OI Europe”), O-I Canada Corp. (“O-I Canada”, and
together with Owens-Brockway, ACI, OIEG and OI Europe, the “Borrowers”),
Owens-Illinois General Inc. (the “Borrowers’ Agent”), each other loan party
party thereto from time to time, Deutsche Bank AG New York Branch as
administrative agent and collateral agent (the “Administrative Agent”) and each
lender from time to time party thereto (the “Lenders”) (capitalized terms not
otherwise defined in this Amendment have the same meanings assigned thereto in
the Credit Agreement or, if not defined therein, the Credit Agreement as amended
hereby).

 

The parties hereto desire to amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.                                          Defined Terms; References. 
Unless otherwise specifically defined herein, each term used herein which is
defined in the Credit Agreement has the meaning assigned to such term in the
Credit Agreement.  Each reference to “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Credit Agreement shall, after
the Second Amendment Effective Date (as defined below), refer to the Credit
Agreement as amended hereby.  This Amendment is a Loan Document.

 

Section 2.                                          Amendment to Credit
Agreement.  The Credit Agreement is hereby amended as follows:

 

(a)                                 The following additional new definition
shall be inserted into Section 1.1 in the appropriate alphabetical order:

 

“‘First Amendment’ means the First Amendment to Amended and Restated Credit
Agreement and Syndicated Facility Agreement, dated as of July 24, 2015, by and
among the Company, the Borrowers, the Borrowers’ Agent, the Administrative Agent
and the Lenders party thereto.”;

 

(b)                                 The following additional new definition
shall be inserted into Section 1.1 in the appropriate alphabetical order:

 

“‘Second Amendment’ means the Second Amendment to Amended and Restated Credit
Agreement and Syndicated Facility Agreement, dated as of September 1, 2015, by
and among the Company, the Borrowers, the Borrowers’ Agent, the Administrative
Agent and the Lenders party thereto.”;

 

(c)                                  The following additional new definition
shall be inserted into Section 1.1 in the appropriate alphabetical order:

 

“‘Second Amendment Effective Date’ has the meaning assigned to that term in the
Second Amendment”; and

 

(d)                                 Clause (A) of Section 2.9(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“(A) $1,250,000,000 (or the Dollar Equivalent thereof in an Alternative Currency
at the time of funding provided such amount shall increase by $1,250,000,000 on
the Second Amendment

 

--------------------------------------------------------------------------------


 

Effective Date) minus the total amount of Accordion-Reducing Permitted Secured
Debt incurred through such date or”.

 

Section 3.                                          Ratification and
Reaffirmation.  Each of the Borrowers, the Borrowers’ Agent and the Company
hereby ratifies and reaffirms the Obligations, the Credit Agreement, each of the
other Loan Documents to which it is a party and all of the covenants, duties,
indebtedness and liabilities under the Credit Agreement and the other Loan
Documents to which it is a party.

 

Section 4.                                          Representations of
Borrowers’ Agent.  Each of the Borrowers, the Borrowers’ Agent and the Company
hereby represents and warrants that, immediately prior to and immediately after
giving effect to this Amendment:

 

(a)                                 the execution, delivery and performance by
it of this Amendment does not (i) violate any provision of law applicable to it,
the Organic Documents of it, or any order, judgment or decree of any court or
other agency of government binding on it, (ii) conflict with, result in a
material breach of or constitute (with due notice or lapse of time or both) a
material default under any Contractual Obligation of it, (iii) result in or
require the creation or imposition of any Lien (other than Liens in favor of the
Collateral Agent) upon any of the properties or assets of it or (iv) require any
approval of stockholders or any approval or consent of any Person under any
material Contractual Obligation of it, other than those approvals and consents
which have been obtained; and

 

(b)                                 it has all requisite organizational power
and authority to enter into this Amendment and the execution, delivery and
performance by it of this Amendment has been duly authorized by all necessary
organizational action by it. Each of the Borrowers, the Borrowers’ Agent and the
Company has duly executed and delivered this Amendment, and this Amendment and
each other Loan Document to which it is a party constitutes the legally valid
and binding obligations of it, enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability; and

 

(c)                                  each of the representations and warranties
set forth in the Credit Agreement and in the other Loan Documents is true and
correct in all material respects on and as of the Second Amendment Effective
Date (both immediately before and after giving effect to this Amendment) (it
being understood and agreed that (x) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date and (y) any representation
or warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date); and

 

(d)                                 no Unmatured Event of Default and no Event
of Default shall have occurred and be continuing.

 

Section 5.                                          Governing Law.  THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

Section 6.                                          Counterparts.  This
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Amendment by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Amendment.

 

2

--------------------------------------------------------------------------------


 

Section 7.                                          Effectiveness.  This
Amendment shall become effective on the date (the “Second Amendment Effective
Date”) when the Administrative Agent shall have received from the Borrowers, the
Borrowers’ Agent, the Company, the Administrative Agent and the Requisite
Lenders either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Amendment) that such party has signed a counterpart of this Amendment;

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

OWENS-ILLINOIS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

Name:

 James W. Baehren

 

Title:

 Vice President

 

 

 

 

 

 

 

OWENS-BROCKWAY GLASS CONTAINER INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

Name:

 James W. Baehren

 

Title:

 Vice President

 

 

 

 

 

 

 

ACI OPERATIONS PTY. LTD., as a Borrower

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

Name:

 James W. Baehren

 

Title:

 Authorized Signatory

 

 

 

 

 

 

 

O-I CANADA CORP., as a Borrower

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

Name:

 James W. Baehren

 

Title:

 Secretary

 

 

 

 

 

 

 

OI EUROPEAN GROUP B.V., as a Borrower

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

Name:

 James W. Baehren

 

Title:

 Attorney-in-Fact

 

 

 

 

 

 

 

OI EUROPE SARL, as a Borrower

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

Name:

 James W. Baehren

 

Title:

 Attorney-in-Fact

 

 

[SIGNATURE PAGE TO OWENS-ILLINOIS SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

OWENS-ILLINOIS GENERAL INC., as Borrowers’ Agent.

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

Name:

 James W. Baehren

 

Title:

 Vice President

 

 

[SIGNATURE PAGE TO OWENS-ILLINOIS SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

The Administrative Agent

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/

 Peter Cucchiara

 

Name:

 Peter Cucchiara

 

Title:

 Vice President

 

 

 

 

 

 

 

By:

/s/

 Marcus M. Tarkington

 

Name:

 Marcus M. Tarkington

 

Title:

 Director

 

 

[SIGNATURE PAGE TO OWENS-ILLINOIS SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

[Lender Signature Pages]

 

On file with the Administrative Agent

 

[SIGNATURE PAGE TO OWENS-ILLINOIS SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------